EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher R. Cowles on March 10, 2021.

The application has been amended as follows: 
	Amend claim 50 as follows:
	50. The method of claim 47, wherein a virus is identified, optionally wherein the virus is selected from the group consisting of a coronavirus, an influenza virus, a respiratory syncytial virus, a parainfluenza virus, an adenovirus, a rhinovirus, a metapneumovirus, a coxsackievirus, an echovirus, a hantavirus, a varicella zoster virus, a cytomegalovirus (cmv), a bk virus, a herpes virus

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filing of a terminal disclaimer overcomes the double patenting rejection of record. Additionally, although Applicant has broaden the claims in their last amendment, Applicant’s Declaration under 37 C.F.R. 1.132 is sufficient to overcome 112(a) written description issues previously presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 47-52, 59-61 and 63-71 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636